The opinion of the court was delivered by
Valentine, J.:
I. Judicial offifoíeiífra ofle judgment. It is a general principal of law, that whenever a judicial officer acts within the scope of his jurisdiction, he is not liable, however erroneous his acts may be : 1 Chitty Pl., 78, and the numerous cases there cited; id., 182 to 184; Sherman and Redfield on Negligence, (185 Ed.,) 185, et seqana cases there cited. Any other rule would be attended with the most disastrous consequences. “Whenever we subject the established courts of the land to the degradation of private prosecution, we subdue their independence, and destroy their authority. Instead of being venerable before the public, they become contemptible ; and we thereby embolden the licentious to trample upon everything sacred in society, and to overturn those institutions which have hitherto beén deemed the best guardians of civil liberty.” — Kent, Ch. J., in Gates v. Lansing, 5 Johns. 298. And who would accept a judicial office, were he liable to be arraigned for every error of judgment, and his property wasted in litigation, with every man whom his decisions might offend ?
*4472.__-where Jateá^ooffense. *446II. At the time Clark was tried on the information ■ filed against him, justices of the peace had exclusive *447original jurisdiction in all cases of misdemeanor; (Laws of 1867, p. 81;) and the offense of willful misconduct in office was at that time a misdemeanor, and only a misdemeanor; (Comp. Laws, pp. 326, 327, §§197, 202; Laws of 1867, p. 219, §4; Comp. Laws, 345, §302;) therefore the said Justice, Spicer, had jurisdiction of the offense with which the said Clark was charged. But it may be claimed that the said information did not state facts sufficient to constitute the offense of willful misconduct in office. This may be true, and still it does not necessarily follow that Spicer is liable. It will be admitted that the information was sufficient to show that said offense was intended to be charged; and it will also be admitted that there were facts stated sufficient to require the exercise of judgment, and of judicial discrimination, to determine whether such offense was charged or not; and this is sufficient. Spicer acted judicially, and upon a matter within the scope of his jurisdiction, when he determined that the said information did state facts sufficient to constitute the offense of willful misconduct in office; and although he may possibly have erred in his decision, still he is not liable in damages by reason of such error. It is not claimed that he acted with any malicious or other improper motives.
It is claimed that chapter 132 of the laws of 1867 does not apply to school district officers; but it makes no difference whether it does or not, for it will be conceded that sections 197 and 202 of the crimes and punishment act, Comp. L. 1862, pp. 326, 327 (§§ 207, 212, Ch. 31, Gen. Stat. 1868,) do apply.
*4483_In case al^alles!U *447III. It is also claimed that said Spicer erred in trying the said Clark with a jury of six men. This depends *448upon whether section two of chapter 49 of the laws of 1867, (page 81,) is, with respect to this case, constitutional or not. If said section is unconstitution- ^ ^he justice erred. But we shall not now decide this question, for the jurisdiction of the justice did not depend upon the constitutionality of that section, lie had complete jurisdiction of both the defendant and the subject-matter of the action, whether that section was constitutional or not; and in determining the question whether the said Clark should be tried by a jury of six men, or by a jury of twelve men, he acted judicially, and therefore whether he erred not, he is not liable.
The judgment of the court below must be affirmed.
All the Justices concurring.